Citation Nr: 1516690	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Memorial Healthcare Center in Owosso, Michigan on March 19, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from September 1982 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs' (VA) Healthcare System in Ann Arbor, Michigan, which denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Memorial Healthcare Center in Owosso, Michigan on March 19, 2013.  

In his substantive appeal (VA Form 9), received in July 2013, the Veteran requested a personal hearing by videoconference.  The record indicates that the Veteran was scheduled to testify at a Board hearing in May 2014, but requested that his hearing postponed.  He was subsequently rescheduled for a videoconference hearing in September 2014, but failed to report.  As the record does not contain further indication that the Veteran or his representative has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  


REMAND

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Memorial Healthcare Emergency Room in Owosso, Michigan on March 19, 2013.  

After review of the Medical Administration Services (MAS) file and the claims file maintained by the Regional Office, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Veteran essentially contends that the unauthorized emergency treatment he received on that date was emergent in nature; he stated that he was having difficulty breathing and experiencing abdominal pain, and would not have been able to make it to the VA Hospital in Saginaw.  The Veteran maintains that, due to the severity of his medical problems, he felt that he could not drive to the VA hospital without endangering other individuals on the road.  

The Veteran is service connected for bilateral hearing loss, evaluated as 70 percent disabling; and tinnitus, evaluated as 10 percent disabling.  He has a combined disability rating of 70 percent.  He has also been granted a total disability rating based on individual unemployability effective from April 26, 2010.  (The Regional Office has indicated that this is a permanent rating.)  The records indicate that, on March 19, 2013, the Veteran presented to the emergency room with chief complaint of cough, chest congestion, and difficulty breathing with brown and yellow sputum production for the previous 3 to 4 days.  The Veteran also complained of mild nausea and vomiting, without diarrhea.  The Veteran denied any fevers or chills.  The Veteran was awake, alert, and in no acute respiratory distress on examination.  On examination, no respiratory distress was noted, but he had decreased breath sounds.  It was noted that a chest x-ray was negative for infiltrates.  The Veteran's breathing improved with Xopenex treatment.  The discharge diagnosis was acute bronchitis.  

The Board is unable to address the claim at this time as a review of the record shows that it is incomplete.  Specifically, the June 2013 Statement of the Case (SOC) documents that following clinical review of the claim on April 29, 2013, the claim was denied as it was determined that a VA facility was feasibly available.  The SOC also indicates that notice of the denial was mailed to the Veteran on April 30, 2013.  It further documents that the claim was reviewed by a second clinical reviewer on June 5, 2013, who subsequently upheld the denial of the claim on June 10, 2013.  The aforementioned documents alluded to in the June 2013 SOC have not been associated with the file that was provided to the Board.  Moreover, a clinical tracking record, dated June 14, 2013, indicates that the second clinical reviewer found that the care provided to the Veteran on March 19, 2013 was non-emergent.  

However, neither the Veteran's MAS file nor claims folder contains any documentation from which such a determination can be reached.  In addition, while the SOC indicates that the services provided were not provided in a medical emergency of such nature that delay would have been hazardous to life or health, no explanation was provided for this assertion.  Moreover, the Veteran's claim was denied based on a finding that VA facilities were feasibly available to provide the care that was provided at Memorial Healthcare.  The Board notes, however, that there is no specific information in the Veteran's MAS file regarding the geographic accessibility of the nearest VA medical facility.  There was also no discussion on the reasonableness of traveling to a VA facility in light of the Veteran's medical condition.  These questions must be addressed by a VA physician in order to properly adjudicate the claim.  

The Board finds that a VA medical opinion is necessary to determine whether the care provided on March 19, 2013, at Memorial Healthcare was for an emergent condition and whether a VA facility was feasibly available.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims file all documents associated with the initial clinical review and denial of the claim as alluded to in the June 2013 SOC; the April 30, 2013 notice to the Veteran that the claim was denied as mentioned in the June 2013 SOC; all documents associated with a second clinical review of the claim, and the clinical reviewer's decision to uphold the previous denial of the claim on June 10, 2013, as alluded to in the June 2013 SOC; and the June 18, 2013 notice to the Veteran that the previous denial of the claim was upheld.  

2.  The entire record should be forwarded to a VA physician to address the following questions: 

a.  Whether the treatment received on March 19, 2013 was for a medical emergency as reasonably viewed by a prudent layperson?  In other words, would a layperson possessing average knowledge of health and medicine expect that the absence of immediate medical attention would have resulted in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part? 

b.  The physician should indicate whether a VA facility was feasibly available.  In addressing this question, the physician should note whether the urgency of the Veteran's medical condition, the relative distance of the travel involved in obtaining adequate VA treatment or the nature of the treatment made it necessary or advisable to use the private facility.  The physician should also address whether VA had the ability to provide treatment required by the Veteran.  A complete rationale for all opinions expressed should be given.  

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Memorial Healthcare Center in Owosso, Michigan on March 19, 2013, with specific consideration given to the provisions of 38 U.S.C.A. § 1725 and § 1728.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

